Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 13 are objected for claim language “ wherein the center of the pressing plate is thin an edge of the pressing plate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 9, 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0123290, hereinafter Kim) in view of Tsuzuki (JP 2001148403, hereinafter Tsuzuki).
	With respect to claim 1, Kim discloses: a semiconductor package (100 of Fig. 1C) and an interposer substrate (201) on the semiconductor package, the semiconductor package comprising a lower substrate (101), a solder ball (120) on an edge of the lower substrate and a semiconductor chip (110) on a center of the lower substrate(110 is on the center of 101); an optical system and providing a laser beam to the interposer substrate (Para 0060).
	Kim does not explicitly disclose a stage for receiving the semiconductor package and the optical system on the stage; a pressing member between the interposer substrate and the optical system and pressing the interposer substrate against the semiconductor package, the pressing member blocking the laser beam traveling toward the semiconductor chip to selectively provide the laser beam to the solder ball on the edge of the lower substrate, wherein the pressing member comprises: a pressing plate covering the interposer substrate and transmitting the laser beam; and a pressing block disposed on the pressing plate and blocking the laser beam, the pressing block narrow than the pressing plate.
	In an analogous art, Tsuzuki discloses disclose a stage (60 of Fig. 1) for receiving the semiconductor package and the optical system (10) on the stage; a pressing member (16)between the interposer substrate and the optical system (16 is between 10 and 20 wherein 20 can be an interposer substrate instead of a chip) and pressing the interposer substrate against the semiconductor package (30), the pressing member blocking the laser beam traveling toward the semiconductor chip to selectively provide the laser beam to the solder ball on the edge of the lower substrate (16 blocks the laser beam travelling towards the chip and provide the beam to 22), wherein the pressing member comprises: a pressing plate (top part of 16) covering the interposer substrate and transmitting the laser beam; and a pressing block (lower part of 16) disposed on the pressing plate and blocking the laser beam, the pressing block narrow than the pressing plate (lower part is narrower than upper part). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to manufacture stacked packages.
With respect to claim 11, Kim discloses: a semiconductor package (100 of Fig. 1C) and an interposer substrate (201) on the semiconductor package, the semiconductor package comprising a semiconductor chip (110) smaller than the interposer substrate (110 is smaller than 201); an optical system configured to irradiate the interposer substrate with a laser beam (Para 0060).
Kim does not explicitly disclose a stage for receiving the semiconductor package and the optical system on the stage and  the optical system comprising an objective providing the laser beam to the interposer substrate; and a pressing member between the interposer substrate and the objective and pressing the interposer substrate against the semiconductor package, the pressing member blocking the laser beam traveling toward the semiconductor chip to selectively provide the laser beam to a portion of the semiconductor package, wherein the pressing member comprises: a pressing plate covering the interposer substrate and transmitting the laser beam, the pressing plate wider than the objective ; and a pressing block disposed on the pressing plate and blocking the laser beam, the pressing block narrow than the objective.
In an analogous art, Tsuzuki discloses a stage (60 of Fig. 1) for receiving the semiconductor package and the optical system (10) on the stage and the optical system comprising an objective (12 B of Fig. 1) providing the laser beam to the interposer substrate; and a pressing member (16) between the interposer substrate and the objective and pressing the interposer substrate against the semiconductor package (16 presses 20 against 30), the pressing member blocking the laser beam traveling toward the semiconductor chip to selectively provide the laser beam to a portion of the semiconductor package (16 blocks the laser beam travelling towards the chip and provide the beam to 22), wherein the pressing member comprises: a pressing plate (upper part of 16) covering the interposer substrate (16 covers 40) and transmitting the laser beam (16 transmit laser beam), the pressing plate wider than the objective (16 is wider than 12A) and a pressing block (lower part of 16) disposed on the pressing plate and blocking the laser beam, the pressing block narrow than the pressing plate (lower part is narrower than upper part). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to provide selective heating during manufacturing of stacked packages.
	With respect to claim 2, Kim does not explicitly disclose wherein the optical system comprises: a light source generating the laser beam; and an objective below the light source and proving the laser beam onto the interposer substrate, wherein the pressing member is disposed between the objective and the interposer substrate.
	In an analogous art, Tsuzuki discloses wherein the optical system comprises:
a light source (10) generating the laser beam (50); and an objective (12B) below the light source and proving the laser beam onto the interposer substrate, wherein the pressing member is disposed between the objective and the interposer substrate (16 is between 12B and 40). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to provide selective heating during manufacturing of  stacked packages.
	With respect to claims 3 and 12, Kim does not explicitly disclose that wherein the objective comprises a concave lens.
	In an analogous art, Tsuzuki discloses that wherein the objective comprises a concave lens (12 B). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to provide selective heating during manufacturing of  stacked packages.
With respect to claims 4, Kim does not explicitly disclose that wherein the pressing block is disposed on a center of the pressing plate.
In an analogous art, Tsuzuki discloses that wherein the pressing block is disposed on a center of the pressing plate (lower part of 16 is in the center or upper part). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to provide selective heating during manufacturing of stacked packages.
With respect to claims 5, Kim does not explicitly disclose that wherein the center of the pressing plate is thinning an edge of the pressing plate.
In an analogous art, Tsuzuki discloses that wherein the center of the pressing plate is thinning an edge of the pressing plate (Fig. 1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to provide selective heating during manufacturing of stacked packages
With respect to claim 7, Kim does not explicitly disclose wherein the pressing block is aligned on the semiconductor chip.
In an analogous art, Tsuzuki discloses wherein the pressing block is aligned on the semiconductor chip (16 is aligned on 20). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to have uniform pressure.
With respect to claim 9, Kim does not explicitly wherein the pressing block has a density greater than a density of the pressing plate.
In an analogous art, Tsuzuki discloses wherein the pressing block has a density greater than a density of the pressing plate (Fig. 1; merely changing the thickness of the upper and lower parts is obvious). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to have uniform pressure.
With respect to claim 13, Kim does not explicitly disclose that wherein the pressing block is disposed on a center of the pressing plate and that wherein the center of the pressing plate is thinning an edge of the pressing plate.
In an analogous art, Tsuzuki discloses that wherein the pressing block is disposed on a center of the pressing plate (lower part of 16 is in the center or upper part) and wherein the center of the pressing plate is thinning an edge of the pressing plate (Fig. 1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s apparatus by adding Tsuzuki’s disclosure in order to provide selective heating during manufacturing of stacked packages.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim /Tsuzuki and further in view of LI (CN 107587122, hereinafter Li).
With respect to claims 6 and 14, Kim/Tsuzuki discloses wherein the pressing plate comprises a glass (Tsuzuki – 16 of Fig. 1)
Kim/Tsuzuki does not explicitly disclose that the pressing plate comprises transparent quartz.
In an analogous art, Li discloses that the pressing plate comprises transparent quartz (page 29; second para; quartz). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Tsuzuki’s apparatus by adding Li’s disclosure in order to achieve the optimal results of laser irradiation.

Allowable Subject Matter
Claims 16 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not disclose or render obvious the claim limitation”…where the pressing member comprises: a pressing plate covering the interposer substrate and transmitting the laser beam, the pressing plate having a cavity; and a pressing block disposed in the cavity of the pressing plate and blocking the laser beam, the pressing block narrow than the pressing plate” in combination with all other limitations of claim 16.

Claims 8, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816